104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Shaun DUGGINS, Appellant,v.Tom William PRIDY, individually and as an employee of theMissouri Department of Revenue;  Tom Ley,individually and as an employee of theMissouri Department ofRevenue, Appellees.
No. 96-1970.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1996.Filed Dec. 13, 1996.

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
PER CURIAM.


1
Shaun Duggins appeals the district court's dismissal in part and grant of summary judgment in part in favor of the defendants in Duggins's 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' submissions, we conclude the district court's decisions were clearly correct and an extended discussion on our part is not warranted.  We thus affirm the district court.  See 8th Cir.  R. 47B.